DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022, has been entered.
 
Claims 1 and 11 are amended.
Claims 1, 3-11, and 13-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims do not fall within the ‘certain methods of organizing human activity’ category of abstract idea.  According to the Applicant, the claims do not recite a method for organizing human activity involving managing personal behavior or relationships if there is no tracking of financial transactions.  The Examiner respectfully disagrees.  There is no stated rule or provision limiting the scope of ‘managing personal behavior or relationships or interactions between people’ to tracking of transactions.  Moreover, MPEP §2106.04(a) provides examples in this subcategory that include: social activities, teaching, and following rules or instructions.  The present claims are directed to determining a resource allocation for meal preparation, which is essentially a set of rules for a human being to follow to delegate tasks for meal preparation.  
The Applicant further submits that the claims are not ineligible just because they involve the use of a human user.  See Remarks p. 11.  In response, the Examiner points out that the 
The Applicant contends that the subject matter eligibility analysis does not provide any evidence or reasoning why the present claims are considered to be directed to a certain method of organizing human activity.  In response, the Examiner points to the rejection, below, which states: “These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity for managing personal behavior or relationship or interactions between people, which includes resource allocation in a restaurant/food services business environment.”  The Applicant contends that the present claims do not directly instruct or direct the actions of a person, but the claims recite rules for determining tasks for meal preparations to be conducted by human beings.  The Applicant compares the present claims to the claims from KSR v. Teleflex.  However, the present claims are distinguishable from the claims in KSR because the claims in KSR dealt with an improvement in braking technology.  In contrast, meal preparation is not a technology.  The present claims do not recite an improvement to a technology or technical field.
The Applicant additionally submits that the Examiner has expanded the ‘certain methods of organizing human activity’ category.  In response, the Examiner reiterates the response provided in the paragraphs above.  Again, the claims are properly characterized as being a ‘certain method of organizing human activity’ because they attempt to manage personal behavior related to task delegation for meal preparation.
The Applicant additionally provides arguments regarding Step 2A, prong two; comparing the present claims to the claims from McRO.  See Remarks p. 13.  In response, the Examiner points out that the claims from McRO deal with a lip-syncing method that is rooted in computer technology.  In contrast, the present claims recite steps for determining task allocation for meal 
The Applicant continues to refer to previous Office Actions, other than the immediately previous Office Action, in the Remarks.  See Remarks p. 15, referring to an “Office Action, p. 3;” that is not the previous Final Office Action (11/2/2021).  For the sake of clarity and compact prosecution, the Applicant is kindly reminded to provide Remarks that are responsive to the previous Office Action.  
The Applicant further contends that the claims provide significantly more than an abstract idea by providing an improvement in machine learning.  According to the Applicant, the system deals with large amounts of data.  See Remarks pp. 15-16.  In response, the Examiner submits that the volume of data is not apparent in the claims.  The Applicant further contends that no evidence has been provided that the machine learning is not integrated into the claim.  Assuming, for the sake of argument, that such evidence is required to establish a prima facie case, the Examiner points to the rejection below.  The rejection states, in part: “The use of machine learning and feasibility analysis is generally linked to the judicial exception.”  This is 
The rejection of the claims as being directed to an ineligible abstract idea is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 1 and 11 as being obvious over Ratakonda in view of Nath, Del Balso, and Huang; contending that Nath does not teach the use of iterative machine learning, as claimed.  See Remarks pp. 17-18.  In response, the Examiner points to newly cited ¶[0080] and [0118] of Nath, which discloses that the learned models iteratively converge to an optimal solution.  The Examiner additionally notes that the use of machine learning implies an iterative method that learns from previous results to provide a more accurate model.  
The Applicant additionally submits that Del Balso does not teach the classification of feasibility data using a linear discriminant algorithm.  In response, the Examiner submits that Del Balso teaches the use of a linear classifier to classify tasks, which appears to be the meaning of the limitation.  The Examiner notes that the specification does not define ‘feasibility data,’ and ‘feasibility data’ does not appear to be a term of art with any particular definition.  The Specification discloses the use of classification algorithms (see ¶[0024]), but they are not 
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 3-11, and 13-20  are all directed to one of the four statutory categories of invention, the claims are directed to determining a resource allocation for meal preparation (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2)[II].  The limitations of exemplary claim 1 include: “receive a plurality of identifications of meals:” “retrieve a plurality of task chains:” “generate a plurality of task chain combinations:” “identify a plurality of constraints:” and “select a task chain combination.”  The steps are all steps for data input and data processing related to the abstract idea of determining a resource allocation for meal preparation that, when considered alone and in combination, are part of the abstract idea of 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a computing device in independent claim 1 and a computing device in independent claim 11).  The claims do recite the use of machine learning and feasibility analysis, but the machine learning and feasibility analysis are merely a field of use or technological environment for implementing the abstract idea.  The use of machine learning and feasibility analysis is generally linked to the judicial exception.  See MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a computing device in independent claim 1 and a computing device in independent claim 11) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 7-11, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0161748 A1 to Ratakonda et al. (hereinafter ‘RATAKONDA’) in view of US 2015/0317582 A1 to Nath et al. (hereinafter ‘NATH’), US 20180018610 A1 to Del Balso et al. (hereinafter ‘DEL BALSO’),  and US 2019/0205792 A1 to Huang (hereinafter ‘HUANG’).

Claim 1 (Currently Amended)
RATAKONDA discloses a system for determining a resource allocation instruction set for meal preparation (see abstract; planning preparation of a plurality of dishes according to a plurality of recipes), the system comprising at least a computing device (see ¶[0005]; the device includes a processor and computer readable medium), wherein the at least a computing device is configured to: 
receive a plurality of identifications of meals to be prepared (see ¶[0038]; the queue may be a series of orders for meals to be prepared); 
retrieve from an online repository (see ¶[0019] & [0024] and Fig. 1; a database with a  recipe repository on a network) a plurality of task chains (see abstract; a plurality of recipes), wherein retrieving further comprises: retrieving, for each meal of the plurality of meals, a task chain identifying a plurality of sequentially ordered tasks for preparation of the meal (see ¶[0013], [0033], and [0041]; and claims 1 and 2; sub-recipes can subsequently be combined to form the dish.  There are multiple ways in which a single recipe can be broken down into sub-recipes.  Some steps may be dependent upon other steps being completed first, and there may be a maximum amount of time between two sequential steps); 
identifying, for each task chain, a resource list identifying a plurality of resources, (see ¶[0028]; a menu plan including a set of scheduled tasks, allocated among the available resources); 
generate a plurality of candidate task chain combinations (see abstract; a plurality of candidate sub-recipes).
RATAKONDA does not specifically disclose, but NATH discloses, as a function of a feasibility quantifier (see again ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time.  See also ¶[0016]; train predictive models to determine tasks and workers most likely to complete those tasks).
RATAKONDA further discloses wherein: each candidate task chain combination includes a first task chain of the plurality of task chains and a second task chain of the plurality of task chains (see abstract; an intermediate component is required by two recipes, and at least one candidate sub-recipe is selected in accordance with at least one constraint on the plurality of dishes). 
RATAKONDA does not specifically disclose, but NATH discloses, wherein generating each candidate task chain combination of the plurality of task chain combinations further comprises: receiving feasibility training data correlating a task combination and resources with a feasibility quantifier (see ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time.  See also ¶[0016]; train predictive models to determine tasks and workers most likely to complete those tasks). 
classifying the feasibility training data using a linear discriminant algorithm (see ¶[0048]; a classifier module determines weights associated with a project using a linear classifier (e.g. Fisher’s liner discriminant) and a resource as input (see ¶[0048]-[0052]; a task A and subsequent tasks B, C, and D performed at the same time or different times, depending on available resources) and determine wherein the resource is associated with each of the first task and the second task in the combination, and wherein, the first task chain and the second task chain in the task combination are sequentially listed and concurrently performed (see ¶[0052]; if there are multiple people available to perform tasks A, B, and C; these tasks may be performed by the multiple people.  Alternatively, the tasks may be performed in series by one person).
RATAKONDA does not specifically disclose, but NATH discloses, training a feasibility machine-learning model using feasibility training data (see ¶[0048] and[0052]; learned worker models in a sequence or set of tasks.  See also ¶[0016]; train predictive models to determine tasks and workers most likely to complete those tasks); and 
generating the feasibility quantifier as a function of the feasibility machine- learning model, a plurality of resource capabilities (see abstract and ¶[0088]; skill sets and capabilities of worker’s mobile computing devices), the first task, and the second task (see again ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time) wherein the computing device is configured to iteratively generate the feasibility quantifier by including a previously generated feasibility quantifier in the feasibility training data (see ¶[0080] and [0118]; learned predictive worker models that iteratively converge to an optimal solution).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   NATH discloses optimized task recommendations using objective functions to provide feasible task identification that 
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   NATH discloses optimized task recommendations using objective functions to provide feasible task identification that includes a model with a probabilistic likelihood for completion of a task within a period of time.  DEL BALSO discloses a system and method for optimizing parallel task completion, where a linear discriminant classifier is used to time to complete a task or difficulty/complexity of a task (see ¶[0002], [0004], [0006], and [0048]).  It would have been obvious to include the difficulty and complexity calculations as taught by DEL BASO in the system executing the method of RATAKONDA and NATH with the motivation to determine the likelihood of completion of a task within a period of time (see DEL BASO ¶[0038]).
RATAKONDA further discloses identify a plurality of constraints as a function of the plurality of identifications of meals (see again abstract; select at least one candidate sub-recipe for preparation in accordance with at least one constraint on the preparation of the plurality of the dishes), wherein the plurality of constraints includes: at least a resource constraint (see ¶[0015]; constraints on equipment and quantity of ingredients available); and at least a timing constraint (see again ¶[0015]; constraints on timing restrictions imposed by the recipes). 
RATAKONDA does not specifically disclose, but HUANG discloses, wherein identifying a plurality of constraints further comprises: generating constraint training data from the plurality of constraints (see ¶[0041]; training sequences to extract order of steps, with constraints for each step); 
training a constraint machine-learning model using the constraint training data (see again ¶[0041]; a machine-learning algorithm to build an output workflow); and 
identifying the plurality of constraints as a function of the plurality of candidate task chain combinations (see again ¶[0041]; extract constraints for each step and utilize the training sequences and constraints.  See also ¶[0227]; iteratively calculate the next step using constraints until the desired result is reached).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   HUANG discloses automated generation of workflows for a desired task to achieve an objective that includes training data with functions (see ¶[0112]) that use constraints in an iterative machine learning process to determine an optimal solution (see ¶[0144]).  It would have been obvious to use the iterative training process as taught by HUANG in the system executing the method of RATAKONDA with the motivation to optimize meal planning.
RATAKONDA further discloses generating an objective function (see ¶[0015]; maximize an objective function) of the plurality of candidate task chain combinations (see ¶[0016]; identify optimal sub-recipes for preparation), and
selecting a candidate task chain combination for which the output of the objective function indicates a maximal satisfaction of the at least a goal criterion (see abstract and ¶[0015]; select sub-recipes that should be prepared at one or more instance of time from a repository that maximize an objective function).

Claim 3 (Previously Presented)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 1.
RATAKONDA does not specifically disclose, but HUANG discloses, wherein identifying the plurality of constraints to performing the plurality of candidate task chain combinations further comprises: receiving constraint training data (see ¶[0041]; training sequences to extract order of steps, with constraints for each step); 
measuring, using the trained constraint machine-learning model, the effect of the plurality of constraints on each candidate task chain combination of the plurality of task chain combinations (see again ¶[0041] and [0227]; build an output workflow by iteratively calculating the next step using training sequences with constraints).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   HUANG discloses automated generation of workflows for a desired task to achieve an objective that includes training data with functions (see ¶[0112]) that use constraints in an iterative machine learning process to determine an optimal solution (see ¶[0144]).  It would have been obvious to use the iterative training process as taught by HUANG in the system executing the method of RATAKONDA with the motivation to optimize meal planning.

Claim 4 (Previously Presented)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 1.
RATAKONDA further discloses wherein selecting the candidate task chain combination further comprises using the objective function to rank candidate task chain combinations toward preparing a plurality of meals (see ¶[0016] and [0041]; candidate sub-recipes are identified, ranked, and selected for preparation).

Claim 7 (Original)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 1.
RATAKONDA further discloses wherein: the objective function includes a loss function; and generating the objective function with a solution set including the plurality of candidate task chain combinations further comprises minimizing the loss function (see ¶[0003], [0015], [0035], .

Claim 8 (Original)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 7.
RATAKONDA further discloses wherein generating the objective function further comprises determining a solution set including the plurality of candidate task chain combinations with regard to average preparation time (see ¶[0002], [0015], and [0046]; historical usage patterns may be used to determine an optimal amount of sub-recipe to be prepared in order to minimize the length of the queue of dishes by average length).

Claim 9 (Original)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 1.
RATAKONDA further discloses wherein generating an output of scoring candidate task chain combination according to at least a goal criterion further comprises scoring with regard to difference between an expected retrieval time and an expected time of completion (see ¶[0015]; minimize the time taken by maximizing an objective function with timing restrictions for sub-recipes.  See also ¶[0034] and [0039]; on-time delivery of the dishes by starting dishes with greater preparation time sooner).

Claim 10 (Original)
The combination of RATAKONDA, NATH, DEL BASO and HUANG discloses the system as set forth in claim 1.
wherein selecting a candidate task chain combination further comprises generating a resource allocation instruction set (see ¶[0018] and [0041]; a recipe is a set of instruction for preparing a dish, including ingredients and quantities), wherein a first task is prioritized as a function of the optimized objective function (see ¶[0015] and [0034] & claim 8; a prioritized queue of pending requests for dishes that should be prepared at one or more instances of time to maximize an objective function).

Claim 11 (Currently Amended)
RATAKONDA discloses a method for determining a resource allocation instruction set for meal preparation (see abstract; planning preparation of a plurality of dishes according to a plurality of recipes), the method comprising 
receiving, a plurality of identifications of meals to be prepared (see ¶[0038]; the queue may be a series of orders for meals to be prepared); 
retrieving, by the computing device (see ¶[0005]; a processor and computer readable medium), a plurality of task chains (see abstract; a plurality of recipes), wherein retrieving further comprises: retrieving, from an online repository (see ¶[0019] & [0024] and Fig. 1; a database with a  recipe repository on a network), for each meal of the plurality of meals, a task chain identifying a plurality of sequentially ordered tasks for preparation of the meal (see ¶[0013], [0033], and [0041]; and claims 1 and 2; sub-recipes can subsequently be combined to form the dish.  There are multiple ways in which a single recipe can be broken down into sub-recipes.  Some steps may be dependent upon other steps being completed first, and there may be a maximum amount of time between two sequential steps); 
identifying, for each task chain, a resource list identifying a plurality of resources, (see ¶[0028]; a menu plan including a set of scheduled tasks, allocated among the available resources); 
generating, by the computing device, a plurality of candidate task chain combinations (see abstract; a plurality of candidate sub-recipes), wherein: each candidate task chain combination includes a first task chain of the plurality of task chains and a second task chain of the plurality of task chains (see abstract; an intermediate component is required by two recipes, and at least one candidate sub-recipe is selected in accordance with at least one constraint on the plurality of dishes); and 
a first task of the first task chain and a second task of the second task chain are concurrently performed (see ¶[0002] and [0039]; food preparation may involve the simultaneous preparation of multiple dishes) using a resource associated with each of the first task and the second task (see ¶[0031]; a sub-recipe that combines ricotta cheese, eggs, parsley, and salt in specific proportions may be used in the recipes for both lasagna 304 and pizza 304).
RATAKONDA does not specifically disclose, but NATH discloses, wherein generating each candidate task chain combination of the plurality of task chain combinations further comprises: receiving feasibility training data correlating a task combination and resources with a feasibility quantifier (see ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time.  See also ¶[0016]; train predictive models to determine tasks and workers most likely to complete those tasks). 
The combination of RATAKONDA and NATH does not specifically disclose, but DEL BALSO discloses, classifying the feasibility training data using a linear discriminant algorithm (see ¶[0048]; a classifier module determines weights associated with a project using a linear classifier (e.g. Fisher’s liner discriminant) and a resource as input (see ¶[0048]-[0052]; a task A and subsequent tasks B, C, and D performed at the same time or different times, depending on available resources) and determine wherein the resource is associated with each of the first task and the second task in the combination, and wherein, the first task chain and the second task chain in the task combination are sequentially listed and concurrently performed (see ¶[0052]; if there are multiple people available to perform tasks A, B, and C; these tasks may be 
RATAKONDA does not specifically disclose, but NATH discloses, training a feasibility machine-learning model as a function of the feasibility training data (see again ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time.  See also ¶[0016]; train predictive models to determine tasks and workers most likely to complete those tasks); and 
generating the feasibility quantifier as a function of the feasibility machine- learning model, a plurality of resource capabilities (see abstract and ¶[0088]; skill sets and capabilities of worker’s mobile computing devices), the first task, and the second task (see again ¶[0052]; learned worker models that return a probabilistic likelihood that a worker will perform a task or bundle within some period of time) wherein the computing device is configured to iteratively generate the feasibility quantifier by including a previously generated feasibility quantifier in the feasibility training data (see ¶[0080] and [0118]; learned predictive worker models that iteratively converge to an optimal solution).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   NATH discloses optimized task recommendations using objective functions to provide feasible task identification that includes a model with a probabilistic likelihood for completion of a task within a period of time.  It would have been obvious to include the model with a probabilistic likelihood of completion as taught by NATH in the system executing the method of RATAKONDA with the motivation to optimize tasks for meal preparation.
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   NATH discloses optimized task recommendations using objective functions to provide feasible task identification that includes a model with a probabilistic likelihood for completion of a task within a period of time.  
RATAKONDA further discloses identifying, by the computing device, a plurality of constraints as a function of the plurality of identifications of meals (see again abstract; select at least one candidate sub-recipe for preparation in accordance with at least one constraint on the preparation of the plurality of the dishes), wherein the plurality of constraints includes: at least a resource constraint (see ¶[0015]; constraints on equipment and quantity of ingredients available); and at least a timing constraint (see again ¶[0015]; constraints on timing restrictions imposed by the recipes); and 
RATAKONDA does not specifically disclose, but HUANG discloses, wherein identifying a plurality of constraints further comprises: generating constraint training data from the plurality of constraints (see ¶[0041]; training sequences to extract order of steps, with constraints for each step); 
training a constraint machine-learning model using the constraint training data (see again ¶[0041]; a machine-learning algorithm to build an output workflow); and 
identifying the plurality of constraints as a function of the plurality of candidate task chain combinations (see again ¶[0041]; extract constraints for each step and utilize the training sequences and constraints.  See also ¶[0227]; iteratively calculate the next step using constraints until the desired result is reached).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   HUANG discloses automated generation of workflows for a desired task to achieve an objective that includes training data 
RATAKONDA further discloses selecting, by the computing device, a candidate task chain combination, of the plurality of candidate task chain combinations, that satisfies the plurality of constraints (see abstract; automatically selecting at least one candidate sub-recipe for preparation, in accordance with at least one constraint on the preparation of the plurality of dishes), wherein selecting further comprises: 
generating an objective function (see ¶[0015]; maximize an objective function) of the plurality of candidate task chain combinations (see ¶[0016]; identify optimal sub-recipes for preparation); and 
selecting a candidate task chain combination for which the output of the objective function indicates a maximal satisfaction of the at least a goal criterion (see abstract and ¶[0015]; select sub-recipes that should be prepared at one or more instance of time from a repository that maximize an objective function).

Claim 13 (Previously Presented)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
RATAKONDA does not specifically disclose, but HUANG discloses, wherein identifying the plurality of constraints to performing the plurality of candidate task chain combinations further comprises: receiving constraint training data (see ¶[0041]; training sequences to extract order of steps, with constraints for each step); 
measuring, using the trained constraint machine-learning model, the effect of the plurality of constraints on a candidate task chain combination of the plurality of task chain combinations (see again ¶[0041] and [0227]; build an output workflow by iteratively calculating the next step using training sequences with constraints).
RATAKONDA discloses optimized menu planning and meal preparation through maximization of an objective function (see abstract and ¶[0015]).   HUANG discloses automated generation of workflows for a desired task to achieve an objective that includes training data with functions (see ¶[0112]) that use constraints in an iterative machine learning process to determine an optimal solution (see ¶[0144]).  It would have been obvious to use the iterative training process as taught by HUANG in the system executing the method of RATAKONDA with the motivation to optimize meal planning.

Claim 14 (Previously Presented)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
RATAKONDA further discloses wherein selecting the candidate task chain combination further comprises using the objective function to rank candidate task chain combinations toward preparing a plurality of meals (see ¶[0016] and [0041]; candidate sub-recipes are identified, ranked, and selected for preparation).

Claim 17 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
RATAKONDA further discloses wherein: the objective function includes a loss function; and generating the objective function with a solution set including the plurality of candidate task chain combinations further comprises minimizing the loss function (see ¶[0003], [0015], [0035], and [0045]-[0046]; minimize costs and time taken and inventory carrying costs.  Minimization of .

Claim 18 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 17.
RATAKONDA further discloses wherein generating the objective function further comprises determining a solution set including the plurality of candidate task chain combinations with regard to average preparation time (see ¶[0002], [0015], and [0046]; historical usage patterns may be used to determine an optimal amount of sub-recipe to be prepared in order to minimize the length of the queue of dishes by average length).

Claim 19 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
RATAKONDA further discloses wherein generating an output of scoring candidate task chain combination according to at least a goal criterion further comprises scoring with regard to difference between an expected retrieval time and an expected time of completion (see ¶[0015]; minimize the time taken by maximizing an objective function with timing restrictions for sub-recipes.  See also ¶[0034] and [0039]; on-time delivery of the dishes by starting dishes with greater preparation time sooner).

Claim 20 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
wherein selecting a candidate task chain combination further comprises generating a resource allocation instruction set (see ¶[0018] and [0041]; a recipe is a set of instruction for preparing a dish, including ingredients and quantities), wherein a first task is prioritized as a function of the optimized objective function (see ¶[0015] and [0034] & claim 8; a prioritized queue of pending requests for dishes that should be prepared at one or more instances of time to maximize an objective function).

Claims 5 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2015/0161748 A1 to RATAKONDA et al. in view of US 2015/0317582 A1 to NATH et al., US 20180018610 A1 to DEL BALSO et al., and US 2019/0205792 A1 to HUANG at applied to claim 1 above, and further in view of US 2017/0372197 A1 to Baughman et al. (hereinafter ‘BAUGHMAN’).

Claim 5 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the system as set forth in claim 1.
The combination of RATAKONDA, NATH, DEL BASO, and HUANG does not explicitly disclose, but BAUGHMAN discloses, wherein generating the objective function of the plurality of candidate task chain combinations further comprises performing linear optimization (see ¶[0073]; the objective function optimized by linear programming program).
RATAKONDA discloses optimized menu planning through maximization of an objective function (see abstract and ¶[0015]).   BAUGHMAN discloses customized cooking using deep learning that includes an objective function optimized by linear programming.  It would have been obvious to include the linear programming optimization as taught by BAUGHMAN in the system executing the method of RATAKONDA with the motivation to optimize an object function for menu planning.

Claim 15 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
The combination of RATAKONDA, NATH, DEL BASO, and HUANG does not explicitly disclose, but BAUGHMAN discloses, wherein generating the objective function of the plurality of candidate task chain combinations further comprises performing linear optimization (see ¶[0073]; the objective function optimized by linear programming program).
RATAKONDA discloses optimized menu planning through maximization of an objective function (see abstract and ¶[0015]).   BAUGHMAN discloses customized cooking using deep learning that includes an objective function optimized by linear programming.  It would have been obvious to include the linear programming optimization as taught by BAUGHMAN in the system executing the method of RATAKONDA with the motivation to optimize an object function for menu planning.

Claims 6 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2015/0161748 A1 to RATAKONDA et al. in view of US 2015/0317582 A1 to NATH et al., US 20180018610 A1 to DEL BALSO et al., and US 2019/0205792 A1 to HUANG at applied to claim 1 above, and further in view of US 2010/0088142 A1 to El-Bakry et al. (hereinafter ‘EL-BAKRY’).

Claim 6 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the system as set forth in claim 1.
The combination of RATAKONDA, NATH, DEL BASO, and HUANG does not specifically disclose, but EL-BAKRY discloses, wherein generating the objective function of the plurality of candidate task chain combinations further comprises performing mixed integer optimization (see abstract and ¶[0022]; mixed integer linear programming to formulate a business problem and fulfill objectives for transportation schedules).
RATAKONDA discloses optimized menu planning and preparation through maximization of an objective function (see abstract and ¶[0015]).   El-BAKRY discloses schedule optimization through use of a user-defined objective function that includes mixed integer linear programming.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the mixed integer linear programming as taught by EL-BAKRY in the system executing the method of RATAKONDA with the motivation to optimize food preparation and menu planning.  

Claim 16 (Original)
The combination of RATAKONDA, NATH, DEL BASO, and HUANG discloses the method as set forth in claim 11.
The combination of RATAKONDA, NATH, DEL BASO, and HUANG does not specifically disclose, but EL-BAKRY discloses, wherein generating the objective function of the plurality of candidate task chain combinations further comprises performing mixed integer optimization (see abstract and ¶[0022]; mixed integer linear programming to formulate a business problem and fulfill objectives for transportation schedules).
RATAKONDA discloses optimized menu planning and preparation through maximization of an objective function (see abstract and ¶[0015]).   El-BAKRY discloses schedule optimization through use of a user-defined objective function that includes mixed integer linear programming.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the mixed integer linear programming as taught by EL-BAKRY in the system executing the method of RATAKONDA with the motivation to optimize food preparation and menu planning.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624